                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

MICHAEL MASSEY,

               Petitioner,                                    Case Number 16-02499
v.                                                            Criminal Case Number 11-00012
                                                              Honorable David M. Lawson
UNITED STATES OF AMERICA,

               Respondent.
                                              /

        OPINION AND ORDER GRANTING MOTION TO VACATE SENTENCE

       The term “violent felony” as used in several statutes to denominate certain sentencing-

enhancing predicate offenses has been the subject of several appellate decisions that are critical of

the definitional language. See generally Plagued By Vagueness: The Effect of Johnson v. United

States and the Constitutionality of 18 U.S.C. § 924(c)(3)(B), 54 No. 4 Crim. Law Bulletin ART 3

(Summer 2018). The Supreme Court declared one component defining the term — the so-called

“residual clause” — void for vagueness in the context of predicate offenses used to enhance

sentences under the Armed Career Criminal Act. See Johnson v. United States, 576 U.S. ---, 135

S. Ct. 2551 (2015) (invalidating part of 28 U.S.C. § 922(e)(2)(B)(ii)). The Court also invalidated

part of the definition of “crime of violence” found in the criminal code, which lent that definition

to the Immigration and Nationality Act. See Sessions v. Dimaya, --- U.S. ---, 138 S. Ct. 1204

(2018) (finding 18 U.S.C. § 16(b) void for vagueness). The identical offending language is found

in 18 U.S.C. § 924(c), which punishes, among other things, the possession of a firearm in

furtherance of a crime of violence. The Supreme Court last term followed form and held that the

residual clause, which defined an element of that crime, also was void for vagueness. United States

v. Davis, --- U.S. ---, 139 S. Ct. 2319 (2019) (holding that 18 U.S.C. § 924(c)(3)(B) is

unconstitutional).
       Petitioner Michael Massey pleaded guilty to conspiracy to commit Hobbs Act Robbery

(two counts), contrary to 18 U.S.C. § 1951, and using a firearm during and in relation to a “crime

of violence” resulting in death, 18 U.S.C. § 924(c), (j) (Count 12 of the Second Superseding

Indictment). The Hobbs Act conspiracies were alleged by the government to constitute the crime-

of-violence element for the section 924(c) conviction, which was aggravated by the death resulting

circumstance under subsection (j). Massey now moves to vacate his substantial prison sentence

on Count 12 — 336 months — under 28 U.S.C. § 2255, arguing that the Hobbs Act conspiracy

could qualify as a crime of violence only under the residual clause, which the Supreme Court has

found unconstitutional. After reviewing the petitioner’s motion, the Court must agree. The section

924(c), (j) conviction will be vacated, and Massey will be resentenced on the remaining

convictions.

                                                 I

       Massey pleaded guilty to one count of using a firearm in furtherance of a crime of violence,

resulting in death, and two counts of conspiracy to commit Hobbs Act Robbery. He was sentenced

on September 29, 2015 to prison terms of 240 months on the conspiracy counts and 336 months

on the 924(j) count, with those sentences to run concurrently. He did not appeal his convictions

or sentence.

       On September 19, 2016, Massey filed a motion to vacate his sentence under 28 U.S.C. §

2255 in which he argued that the crime of conspiracy to commit Hobbes Act Robbery no longer

qualifies as a “crime of violence,” as that term is defined in section 924(c), because the language

of the statutory definition is unconstitutionally vague under the rule of Johnson v. United States.

                                                II.




                                                -2-
       A federal prisoner challenging his sentence under section 2255 must show that the sentence

“was imposed in violation of the Constitution or laws of the United States,” the sentencing court

lacked jurisdiction, the sentence exceeds the maximum penalty allowed by law, or it “is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). “A prisoner seeking relief under 28 U.S.C. §

2255 must allege either: ‘(1) an error of constitutional magnitude; (2) a sentence imposed outside

the statutory limits; or (3) an error of fact or law that was so fundamental as to render the entire

proceeding invalid.’” Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v.

United States, 334 F.3d 491, 496-97 (6th Cir. 2003)).

       The only “crimes of violence” predicate offenses for the section 924(c), (j) conviction in

this case were the contemporaneous convictions for conspiracy to commit Hobbs Act Robbery.

Section 924(c) “authorizes heightened criminal penalties for using or carrying a firearm ‘during

and in relation to,’ or possessing a firearm ‘in furtherance of,’ any federal ‘crime of violence or

drug trafficking crime.’” Davis, 139 S. Ct. at 2324 (quoting 18 U.S.C. § 924(c)(1)(A)). “The

statute proceeds to define the term ‘crime of violence’ in two subparts — the first known as the

elements clause [section 924(c)(3)(A)], and the second the residual clause [section 924(c)(3)(B)].”

Ibid. “According to § 924(c)(3), a crime of violence is ‘an offense that is a felony’ and ‘(A) has

as an element the use, attempted use, or threatened use of physical force against the person or

property of another, or (B) that by its nature, involves a substantial risk that physical force against

the person or property of another may be used in the course of committing the offense.’” Ibid.

(quoting 18 U.S.C. § 924(c)(3)). Section 924(j) further enhances the penalty for a 924(c) violation

where the crime results in the death of a person.

       In Davis, the Supreme Court scrutinized the language of section 924(c)(3)(B), applying the

principles announced by it in Johnson and Dimaya. Based on those principles, the Supreme Court




                                                 -3-
held that the identically worded penalty provision in section 924(c)(3)(B) also is unconstitutionally

vague. Id. at 2336. Thus, deprived of any constitutionally sound footing under the now defunct

residual clause, Massey’s 924(c), (j) conviction presently can stand only if the crime of conspiracy

to commit Hobbs Act Robbery qualifies as a “crime of violence” under the elements clause in

section 924(c)(3)(A).

       “Since 1990, the Supreme Court has instructed federal sentencing courts to use the

‘categorical approach’ to determine whether a defendant’s [predicate convictions] have as an

element the use, attempted use, or threatened use of physical force against the person of another.”

United States v. Burris, 912 F.3d 386, 392 (6th Cir. 2019) (citing Descamps v. United States, 570

U.S. 254, 260-61 (2013)) (quotations omitted). “The question for the [Court] in the elements-

clause context is whether every defendant convicted of [the offense] must have used, attempted to

use, or threatened to use physical force against the person of another in order to have been

convicted, not whether the particular defendant actually used, attempted to use, or threatened to

use physical force against the person of another in that particular case.” Ibid. Thus, “[u]nder the

categorical approach, courts look only to the statutory definitions (or elements) of the statute of

conviction — not to the particular facts of the defendant’s crime.” United States v. Johnson, 933

F.3d 540, 543 (6th Cir. 2019) (citing Descamps, 570 U.S. at 260-61). When doing so, the Court

must “assume that the defendant’s conduct rested on nothing more than the least of the acts

criminalized,” and “[i]f the least of those acts constitutes a crime of violence, the conviction

qualifies.” Ibid. (citations omitted).

       Under section 1951(a) of Title 28, persons may be convicted of conspiracy to commit

Hobbs Act Robbery where they “conspire to ‘in any way or degree obstruct[], delay[], or affect[]

commerce or the movement of any article or commodity in commerce, by robbery.’” United States




                                                -4-
v. Ledbetter, 929 F.3d 338, 360-61 (6th Cir. 2019) (quoting 18 U.S.C. § 1951(a)). The Ledbetter

court observed that “conspiracy to commit Hobbs Act robbery qualifies only if it meets §

924(c)(3)(B)’s residual definition,” and, following the invalidation of that clause in Davis, held

that the 924(c) convictions predicated on the conspiracy offense must be vacated. Id. at 361.

       Other courts of appeals that squarely have addressed the issue similarly have concluded

that conspiracy to commit Hobbs Act Robbery cannot qualify under the elemental clause in section

924(c)(3)(A), because it does not require proof of any element directly implicating the use of force.

In United States v. Simms, 914 F.3d 229 (4th Cir. 2019), the Fourth Circuit sitting en banc held

that “conspiracy to commit Hobbs Act robbery [] does not categorically qualify as a crime of

violence under the elements-based categorical approach[,] because to convict a defendant of this

offense, the Government must prove only that the defendant agreed with another to commit actions

that, if realized, would violate the Hobbs Act[, and] such an agreement does not invariably require

the actual, attempted, or threatened use of physical force,” id. at 233-34. Similarly, in United

States v. Davis, 903 F.3d 483 (5th Cir. 2018), the Fifth Circuit held that “conspiracy to commit an

offense is merely an agreement to commit an offense. Therefore . . . the conspiracy offense does

not necessarily require proof that a defendant used, attempted to use, or threatened to use force,”

id. at 485. The Fifth Circuit went on to conclude that section 924(c)(3)(B) was unconstitutionally

vague, and its holding on that point was affirmed by the Supreme Court in Davis, 139 S. Ct. 2319,

although the judgment was vacated on other grounds.

                                                III.

       The petitioner’s convictions for conspiracy to commit Hobbs Act Robbery do not qualify

as crimes of violence under the elements clause of section 924(c)(3)(A), and they cannot qualify

under the now invalidated residual clause of section 924(c)(3)(B). There are no other qualifying




                                                -5-
predicate offenses to support the conviction under section 924(c), (j). The petitioner therefore has

established that he is in custody in violation of the federal constitution, and his motion to vacate

his sentence will be granted.

       Accordingly, it is ORDERED that the petitioner’s motion to vacate his sentence is

GRANTED.

       It is further ORDERED that the petitioner’s conviction of and sentence for possession of

a firearm in furtherance of a crime of violence, contrary to 18 U.S.C. § 924(j), is VACATED.

       It is further ORDERED that the petitioner shall be resentenced on the remaining

convictions, and the probation department is directed to prepare a new presentence report.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge
                                                             Sitting by special designation

Date: September 27, 2019




                                               -6-
